Applications by petitioner (1) to suspend respondent Stanley Shapiro, an attorney and counselor-at-law, admitted to practice in the State of New York by this court on June 27, 1951, on the ground that respondent is guilty of professional misconduct immediately threatening the public interest and (2) to authorize the Grievance Committee to bring a proceeding against the respondent, based upon the acts of professional misconduct alleged in the memorandum, dated January 28, 1988.
*435Upon the papers filed in support of the application and no papers filed in opposition thereto, it is
Ordered that the application is granted; and it is further,
Ordered that the respondent, Stanley Shapiro, pursuant to section 691.4 (l) of the Rules Governing the Conduct of Attorneys (22 NYCRR 691.4 [l]) is immediately suspended from the practice of law in the State of New York, until the further order of this court; and it is further,
Ordered that upon the papers filed in support of the application pursuant to Judiciary Law § 90 (7), the Grievance Committee for the Second and Eleventh Judicial Districts is hereby authorized to institute and prosecute a disciplinary proceeding in this court as petitioner against said Stanley Shapiro, an attorney, upon the acts of professional misconduct alleged in the order to show cause dated December 14, 1987; and it is further,
Ordered that the respondent Stanley Shapiro is directed to comply with the directions of said Grievance Committee.
Ordered that Robert h. straus, Esq., the Chief Counsel to the Grievance Committee for the Second and Eleventh Judicial Districts, Suite 1200, Municipal Building, Brooklyn, New York 11201 is hereby appointed as attorney for the petitioner in such proceeding; and it is further,
Ordered that the said Stanley Shapiro, be and he hereby is commanded to desist and refrain: (1) from practicing law in any form either as principal or agent, clerk or employee of another; (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority; (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto; and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered and directed that the respondent, Stanley Shapiro, shall comply with this court’s rules governing the conduct of disbarred, suspended or resigned attorneys—a copy of such rules being annexed hereto and made a part hereof. Mollen, P. J., Mangano, Thompson, Bracken and Rubin, JJ., concur.